Exhibit 10.2
 
CONFIDENTIALITY AGREEMENT
 


The undersigned has requested that Sydys Corporation, (the “Company”) provide it
with certain material non public information regarding the Company  (the
“Information”).
 

 
1.
As a condition to the receipt of the Information, the undersigned acknowledges
and agrees as follows:  That the Information has been furnished to me on a
confidential basis solely for the purpose of enabling me to evaluate the
Company, and I agree to maintain the confidentiality of the Information and not
to disclose the information to any person, without the prior written consent of
the Company, except to my legal, financial or other personal advisors, if any,
who will use the Information on my behalf solely for purposes of evaluating the
Company.





 
2.
That certain of the Information constitutes material non-public information
under United States federal securities laws, and that United States federal
securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company.  Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
I will not purchase or sell any securities of the Company, or communicate such
information to any other person.

 


IN WITNESS WHEREOF, the undersigned acknowledges and agrees to abide by the
terms of this Confidentiality Agreement.





  [_____________________________]    
Date: _______________________
By: __________________________________
 
Name: ________________________________
 
Title: _________________________________
 
Address: ______________________________
 
_____________________________________





 
 

--------------------------------------------------------------------------------

 
SYDYS CORPORATION




_____________________________________________




Securities Purchase Agreement


_____________________________________________________




Common Stock


____________________________________________________






October 25, 2010




 






CONFIDENTIAL
 
 
 

--------------------------------------------------------------------------------

 
NOTICE TO OFFEREES
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS SECURITIES PURCHASE AGREEMENT AND
THE OTHER OFFERING DOCUMENTS DO NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION
OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION WOULD BE UNLAWFUL.
 
THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM.
 
NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
SECURITIES PURCHASE AGREEMENT OR ANY OF THE OTHER OFFERING DOCUMENTS.  ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated
 
October 25, 2010, by and between SYDYS CORPORATION, a Nevada corporation (the
"Company"), and the purchaser or purchasers identified on the signature page
hereof ("Purchaser").
 
R E C I T A L S:


WHEREAS, Purchaser desires to purchase and the Company desires to sell Shares of
the Company’s common stock on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:
 
1.           The Offering.
 
(a)           Private Offering.  The securities offered by this Agreement are
being offered in a private offering (the "Offering") of up to 9,905,668 shares
of the Company’s Common Stock., $.001 par value per share (the “Shares”).   The
Shares will be sold on a reasonable “best efforts” basis at a purchase price of
$.0020 per Share pursuant to Section 4(2) of the Securities Act of 1933, as
amended (the "Securities Act"), and Rule 506 of Regulation D thereunder.  The
Shares are being offered solely to a limited number of “accredited investors” as
that term is defined in Rule 501(a) of the Securities Act during an offering
period commencing October 6, 2010, and terminating at the sole discretion of the
Company.
 
(b)           Use of Proceeds.  Assuming all of the Shares in the Offering are
sold, the net proceeds to the Company are estimated to be approximately $18,911
(after deducting offering expenses payable by the Company estimated at
$1,000.  The Company intends to use the net proceeds for general working capital
purposes and other general corporate purposes.
 
2.           Sale and Purchase of Shares.
 
(a)           Sale and Purchase of the Shares.  Subject to the terms and
conditions hereof, the Company agrees to sell, and Purchaser agrees to purchase,
the number of Shares specified on the signature page of this Agreement at a
purchase price of $.002 per Share.  The aggregate purchase price for the Shares
shall be as set forth on the signature page hereto (the "Purchase Price") and
shall be payable upon execution hereof by check or wire transfer of immediately
available funds.
 
(b)           Subscription Procedure.  In order to purchase Shares, Purchaser
shall deliver to the Company, at its principal executive office identified in
Section 16 hereof: (i) one completed and duly executed copy of this Agreement;
and (ii) immediately available funds in an amount equal to the Purchase
Price.  Execution and delivery of this Agreement shall constitute an irrevocable
subscription for that number of Shares set forth on the signature page
hereto.  Payment for the Shares may be made by wire transfer to:
 
 
 

--------------------------------------------------------------------------------

 
TD Bank
929 Horsham Road
Horsham, PA  19044
ABA #036001808
For the account of:  Sydys Corporation
c/o 630 West Germantown Pike, Suite 180
Plymouth Meeting, PA  19462
Account #4249033658



or by check made payable to Sydys Corporation This Agreement may be rejected by
the Company, in whole or in part, in its sole discretion, in which event the
Purchase Price will be returned (by mail) to Purchaser within ten (10) business
days thereafter.  Unless the Offering is otherwise terminated by the Company, as
soon as possible after the receipt and acceptance by the Company of this
Agreement and collection of the funds paid therefor, the Company will issue
certificates for the Shares to Purchaser, together with a copy of Purchaser’s
executed Agreement countersigned by the Company.
 
(c)           Closing.
 
(i)           Closing Date.  The closing of the transactions (the "Closing")
shall take place at such time, on such date and in such manner as the parties
may agree.
 
(ii)           Closing Transactions.  At the Closing, the Company shall execute
and deliver to Purchaser a certificate representing the number of Shares
specified on the signature page of this Agreement, against payment of the
Purchase Price specified on the signature page of this Agreement by wire
transfer or check payable to the Company.
 
3.           Representations and Warranties of Purchaser.  Purchaser represents
and Shares to the Company as follows:
 
 
2

--------------------------------------------------------------------------------

 
(a)           Organization and Qualification.
 
(i)           If Purchaser is an entity, Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material adverse effect on Purchaser,
and Purchaser is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on it.
 
(ii)           If Purchaser is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of its principal residence is as set forth on the
signature page hereto.
 
(b)           Authority; Validity and Effect of Agreement.
 
(i)           If Purchaser is an entity, Purchaser has the requisite corporate
or other entity power and authority to execute and deliver this Agreement and
perform its obligations under this Agreement.  The execution and delivery of
this Agreement by Purchaser, the performance by Purchaser of its obligations
hereunder and all other necessary corporate or other entity action on the part
of Purchaser have been duly authorized by its Boards of Directors or similar
governing body, and no other corporate or other entity proceedings on the part
of Purchaser is necessary for Purchaser to execute and deliver this Agreement
and perform its obligations hereunder.
 
(ii)           This Agreement has been duly and validly authorized, executed and
delivered by Purchaser and, assuming it has been duly and validly executed and
delivered by the Company, constitutes a legal, valid and binding obligation of
Purchaser, in accordance with its terms.
 
(c)           No Conflict; Required Filings and Consents.  Neither the execution
and delivery of this Agreement by Purchaser nor the performance by Purchaser of
its obligations hereunder will: (i) if Purchaser is an entity, conflict with
Purchaser’s Articles of Incorporation or Bylaws, or other similar organizational
documents; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to Purchaser or any of the properties or assets of Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of Purchaser under, or result in the creation or imposition of
any lien upon any properties, assets or business of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
(d)           Accredited Investor.   Purchaser is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D under the Securities
Act.  If Purchaser is an entity, Purchaser was not formed for the specific
purpose of acquiring the Shares, and, if it was, all of Purchaser’s equity
owners are “accredited investors” as defined above.
 
(e)           No Government Review.  Purchaser understands that neither the
United States Securities and Exchange Commission (“SEC”) nor any securities
commission or other governmental authority of any state, country or other
jurisdiction has approved the issuance of the Shares or passed upon or endorsed
the merits of the Shares, or this Agreement or any of the other documents
relating to the proposed Offering (collectively, the “Offering Documents”), or
confirmed the accuracy of, determined the adequacy of, or reviewed this
Agreement or the other Offering Documents.
 
(f)           Investment Intent.  The Shares are being acquired for the
Purchaser’s own account for investment purposes only, not as a nominee or agent
and not with a view to the resale or distribution of any part thereof, and
Purchaser has no present intention of selling, granting any participation in or
otherwise distributing the same.  By executing this Agreement, Purchaser further
represents that Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Shares.
 
(g)           Restrictions on Transfer.  Purchaser understands that the Shares
are “restricted securities” as such term is defined in Rule 144 under the
Securities Act and have not been registered under the Securities Act or
registered or qualified under any state securities law, and may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.  In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchase shall furnish the Company with an opinion of counsel stating that
the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company.  Purchaser acknowledges that it is able to bear the
economic risks of an investment in the Shares for an indefinite period of time,
and that its overall commitment to investments that are not readily marketable
is not disproportionate to its net worth.
 
(h)           Investment Experience.  Purchaser has such knowledge,
sophistication and experience in financial, tax and business matters in general,
and investments in securities in particular, that it is capable of evaluating
the merits and risks of this investment in the Shares, and Purchaser has made
such investigations in connection herewith as it deemed necessary or desirable
so as to make an informed investment decision without relying upon the Company
for legal or tax advice related to this investment.  In making its decision to
acquire the Shares, Purchaser has not relied upon any information other than
information provided to Purchaser by the Company or its representatives and
contained herein and in the other Offering Documents.
 
 
4

--------------------------------------------------------------------------------

 
(i)           Access to Information.  Purchaser acknowledges that it has had
access to and has reviewed all documents and records relating to the Company,
including, but not limited to, the Company’s filings with the SEC, that it has
deemed necessary in order to make an informed investment decision with respect
to an investment in the Shares; that it has had the opportunity to ask
representatives of the Company certain questions and request certain additional
information regarding the terms and conditions of such investment and the
finances, operations, business and prospects of the Company and has had any and
all such questions and requests answered to its satisfaction; and that it
understands the risks and other considerations relating to such investment.
 
(j)           Reliance on Representations.    Purchaser understands that the
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of the federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, Warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.  Purchaser represents and Shares to the Company
that any information that Purchaser has heretofore furnished or furnishes
herewith to the Company is complete and accurate, and further represents and
Shares that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the Shares.  Within five (5) days after receipt of a
request from the Company, Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and regulations to which the Company is subject.
 
(k)           No General Solicitation.  Purchaser is unaware of, and in deciding
to participate in the Offering is in no way relying upon, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media, or broadcast over television or radio or the
internet, in connection with the Offering.
 
(l)           Placement and Finder’s Fees.  No agent, broker, investment banker,
finder, financial advisor or other person acting on behalf of Purchaser or under
its authority is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.
 
(m)           Offering Risks.  Purchaser understands that purchasing Shares in
the Offering will subject Purchaser to certain risks, including, but not limited
to, each of the following:
 
(i)           The offering price of the Shares offered hereby has been
determined solely by the Company and does not necessarily bear any relationship
to the value of the Company’s assets, current or potential earnings of the
Company, or any other recognized criteria used for measuring value, and
therefore, there can be no assurance that the offering price of the Shares is
representative of the actual value of the underlying Shares.
 
 
5

--------------------------------------------------------------------------------

 
(ii)           The Company has provided herein that it intends to use the net
proceeds from the Offering for general working capital purposes and other
general corporate purposes.  Thus, Purchaser is making its investment in the
Shares based in part upon very limited information regarding the specific uses
to which the net proceeds will be applied.
 
(iii)           An investment in the Shares may involve certain material legal,
accounting and federal and state tax consequences.  Purchaser should consult
with its legal counsel, accountant and/or business adviser as to the legal,
accounting, tax and related matters accompanying such an investment.
 
(n)           Legends.  The certificates and agreements evidencing the Shares
shall have endorsed thereon the following legend (and appropriate notations
thereof will be made in the Company's stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT AND REGISTRATION OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN
AVAILABLE EXEMPTION THEREFROM.  NO TRANSFER OF THE SECURITIES REPRESENTED HEREBY
MAY BE MADE IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION UNLESS THERE
SHALL HAVE BEEN DELIVERED TO THE ISSUER A WRITTEN OPINION OF UNITED STATES
COUNSEL OF RECOGNIZED STANDING, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER, TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION OF
SUCH SECURITIES UNDER THE SECURITIES ACT AND REGISTRATION OR QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS.
 
4.           Representations and Warranties of the Company.  The Company
represents and Shares to Purchaser as follows:
 
(a)           Organization and Qualification.  The Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with the corporate power and authority to own and operate its
business as presently conducted, except where the failure to be or have any of
the foregoing would not have a material adverse effect on the Company.  The
Company is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on the Company.
 
 
6

--------------------------------------------------------------------------------

 
(b)           Authority; Validity and Effect of Agreement.
 
(i)           The Company has the requisite corporate power and authority to
execute and deliver this Agreement, perform its obligations under this
Agreement, and conduct the Offering.  The execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
hereunder, the Offering and all other necessary corporate action on the part of
the Company have been duly authorized by its Board of Directors, and no other
corporate proceedings on the part of the Company is necessary to authorize this
Agreement or the Offering.  This Agreement has been duly and validly executed
and delivered by the Company and, assuming that it has been duly authorized,
executed and delivered by Purchaser, constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
 
(ii)           The Shares have been duly authorized and, when issued and paid
for in accordance with this Agreement, will be validly issued, fully paid and
non-assessable Common Stock Purchase Shares with no personal liability resulting
solely from the ownership of such shares and will be free and clear of all
liens, charges, restrictions, claims and encumbrances imposed by or through the
Company.
 
(c)           No Conflict; Required Filings and Consents.  Neither the execution
and delivery of this Agreement by the Company nor the performance by the Company
of its obligations hereunder will: (i) conflict with the Company’s Articles of
Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the Company or any of the properties or assets of the
Company; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of the Company, or result in the creation or
imposition of any lien upon any properties, assets or business of the Company
under, any material contract or any order, judgment or decree to which the
Company is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement; and
 
(d)           Placement and Finder’s Fees.  Neither the Company nor any of its
respective officers, directors, employees or managers, has employed any broker,
finder, advisor or consultant, or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees, advisory fees or
consulting fees in connection with the Offering for which the Company has or
could have any liability.
 
 
7

--------------------------------------------------------------------------------

 
5.           Indemnification.  Purchaser agrees to indemnify, defend and hold
harmless the Company and its respective affiliates and agents from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys'
fees and related disbursements incurred by the Company which arise out of or
result from a breach of any representations or Warranties made by Purchaser
herein, and Purchaser agrees that in the event of any breach of any
representations or Warranties made by Purchaser herein, the Company may, at its
option, forthwith rescind the sale of the Shares to Purchaser.
 
6.           Registration Rights.    Until such time as the Share may be sold
pursuant to Rule 144 under the Securities Act, the Company confirms to Purchaser
that it will include the Shares in any registration statement it files with the
Securities and Exchange Commission which registers the sale of any outstanding
shares of Common Stock of the Company.
 
7.           Confidentiality.  Purchaser acknowledges and agreements that:
 
(a)           All of the information contained herein and in the other Offering
Documents is of a confidential nature, may be regarded as material non-public
information under Regulation FD of the Securities Act and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company;
 
(b)           Until such time as any such non-public information has been
adequately disseminated to the public, Purchaser shall not purchase or sell any
securities of the Company, or communicate such information to any other person;
 
(c)           This Agreement and the other Offering Documents have been
furnished to Purchaser by the Company for the sole purpose of enabling Purchaser
to consider and evaluate an investment in the Company, and will be kept
confidential by Purchaser and not used for any other purpose.
 
(d)           The information contained herein shall not, without the prior
written consent of the Company, be disclosed by Purchaser to any person or
entity, other than Purchaser’s personal financial and legal advisors for the
sole purpose of evaluating an investment in the Company, and will not, directly
or indirectly, disclose or permit Purchaser’s personal financial and legal
advisors to disclose, any of such information without the prior written consent
of the Company.
 
(e)           Purchaser shall make its representatives aware of the terms of
this section and to be responsible for any breach of this Agreement by such
representatives.
 
(f)           Purchaser shall not, without the prior written consent of the
Company, directly or indirectly, make any statements, public announcements or
release to trade publications or the press with respect to the subject matter of
this Agreement and the other Offering Documents.
 
 
8

--------------------------------------------------------------------------------

 
(g)           If Purchaser decides to not pursue further investigation of the
Company or to not participate in the Offering, Purchaser will promptly return
this Agreement, the other Offering Documents and any accompanying documentation
to the Company.
 
8.           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supercedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereto,
and no party shall be liable or bound to any other party in any manner by any
Warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
9.           Amendment and Modification.  This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.
 
10.           Extensions and Waivers.  At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may (a) extend
the time for the performance of any of the obligations or other acts of the
parties hereto, (b) waive any inaccuracies in the representations and Warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the party against whom enforcement of any such
extension or waiver is sought.  No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.
 
11.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto.  Except as provided in Section 5, nothing in
this Agreement is intended to confer upon any person not a party hereto (and
their successors and assigns) any rights, remedies, obligations or liabilities
under or by reason of this Agreement.
 
12.           Survival of Representations, Warranties and Covenants.  The
representations and Warranties contained herein shall survive the Closing and
shall thereupon terminate eighteen (18) months from the Closing, except that the
representations contained in Sections 3(a), 3(b), 4(a), and 4(b) shall survive
indefinitely.  All covenants and agreements contained herein which by their
terms contemplate actions following the Closing shall survive the Closing and
remain in full force and effect in accordance with their terms.  All other
covenants and agreements contained herein shall not survive the Closing and
shall thereupon terminate.
 
 
9

--------------------------------------------------------------------------------

 
13.           Headings; Definitions.  The Section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.  All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated.  All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms
 
14.           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is held to be invalid or
unenforceable to any extent, the remainder of this Agreement shall remain in
full force and effect and shall be reformed to render the Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties.
 
15.           Notices.  All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax or other electronic transmission service to the appropriate
address or number as set forth below:
 
If to the Company:
 
Sydys Corporation
Orchard Lane
Lebanon, NJ  08833
Attention:  Kenneth J. Koock, Chief Executive Officer



If to Purchaser:
 
To that address indicated on the signature page hereof.
 
16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.
 
17.           Arbitration.  If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute.  The arbitration shall
take place in the Commonwealth of Pennsylvania.  The decision of the arbitrators
shall be conclusively binding upon the parties and final, and such decision
shall be enforceable as a judgment in any court of competent jurisdiction. The
parties shall share equally the costs of the arbitration.
 
18.           Counterparts.  This Agreement may be executed and delivered by
facsimile in two or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.


[Remainder of page intentionally left blank]
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 
 
 
 
Date: __________________________________
 
PURCHASER
 
 
_____________________________________
 
 
By:___________________________________
Name:
Title:
Address:                                                              
 
 
     
Number of Shares Purchased: ______________
 
Purchase Price
@ $.002 per Share: $__________________
       
 
 
 
Date:__________________________________
SYDYS CORPORATION
 
 
By:___________________________________
Kenneth J. Koock
Chief Executive Officer
 
       


11